Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	With regard to the 101 rejection, applicant argues that the claims “improve an online search for reviews” and recite a practical application.  	The examiner disagrees.  First, as the Fed Cir has repeatedly stated “inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.”  See e.g. Customedia Tech v Dish Network.  Here no computer capabilities are improved.  Indeed, the functionality merely improves a search for information, which invokes computers as a tool, rather than improving the functionality of a computer itself.   Further, applicant’s alleged practical application are merely limitations recited at a high level of generality with no specificity as to how any of steps are carried out.  For example, applicant cites the language of “generating one or more questions... based on the characteristics of the review information corresponding to the search term” as an example of a practical application.  However, what is notably missing is how any of the questions are generated based on the characteristics of the review information.  Instead, the language merely instructs a person to 
	With regard to the 102 rejection, applicant argues that the “generating one or more questions based on the characteristics of the review information corresponding to the search term and presenting the question to the first user” as well as “adding the response to the one or more questions to the profile information of the first user” is not taught by Bank. 
	The examiner disagrees.  Bank at ¶41-47 discloses finding if reviews match the search criterion.  Bank ¶43-44 discloses that the system provides the user to refine the user’s preferences after the system displays the review; the opportunity to refine is a generated question as it is a request for information from the user that is based on the information corresponding to the search term and it is presented to the user.  Moreover, Bank ¶45-47 adds the refinement (all the information in a user’s profile) to the user’s profile and therefore meets the elements of applicant’s claims.   Therefore the rejection is maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to providing personalized recommendations which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

performing an online search for reviews corresponding to a search term received from a first user; 

determining whether the review information includes characteristics corresponding to the search term, wherein consideration of the characteristics associated with the search term influences decisions made by the other review authors with regards to the search term; 
generating one or more questions based on the characteristics of the review information corresponding to the search term, and presenting the questions to the first user; 
responsive to receiving a response to the one or more questions, adding the response to the one or more questions to the profile information of the first user; 
responsive to determining the review information includes characteristics corresponding to the search term and considered by the other review authors in decisions associated with the search term, identifying reviews having review information including the profile information of the other review authors that matches a response to the one or more questions added to the profile of the first user; 
retrieving the reviews and corresponding review information; and 
transmitting the reviews and the corresponding review information to the first user.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
one or more processors.

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 USC 102 as being anticipated by US 2013/0144802 Bank et al. (hereafter Bank).

1. A computer-implemented method for retrieving review information, the computer-implemented method comprising: 
performing, by the one or more processors, an online search for reviews corresponding to a search term received from a first user; (Bank ¶40 searches for reviews that match a criterion) 
receiving, by the one or more processors, review information corresponding to the search term, wherein the review information includes profile information of the first user and profile information of other review authors authoring reviews corresponding to the search term; (Bank ¶41 receives reviews that match the request) 
determining, by the one or more processors, whether the review information includes characteristics corresponding to the search term, wherein consideration of the characteristics associated with the search term influences decisions made by the other review authors with regards to the search term; (Bank ¶41 considers characteristics of the search term; see also ¶45-47)  
generating one or more questions, by the one or more processors, based on the characteristics of the review information corresponding to the search term, and presenting the questions to the first user; (Bank ¶45 has an option to create a user profile including the ability to rate or comment on other reviews; note that requesting input from the user for information is considered a question) 
responsive to receiving a response to the one or more questions, adding, by the one or more processors, the response to the one or more questions to the profile information of the first user; (Bank ¶45 creates a user profile) 
responsive to determining the review information includes characteristics corresponding to the search term and considered by the other review authors in decisions associated with the search term, 
retrieving, by the one or more processors, the reviews and corresponding review information; and (Bank ¶45-47 retrieves reviews that match and presents them to the user)
transmitting, by the one or more processors, the reviews and the corresponding review information to the first user.  (Bank ¶45-47 retrieves reviews that match and presents them to the user)

2. The method of claim 1, wherein determining whether the review information includes characteristics corresponding to the search term and considered by the other review authors in decisions associated with the search term, further comprises: 
determining, by the one or more processors, the match rate between the profile information of the first user and the profile information of the other review authors authoring reviews relevant to the search term; (Bank ¶51 determines a similarity (match rate) between the user’s profile and the reviewer’s profiles) 
identifying, by the one or more processors, profile information of one or more review authors of the other review authors with a profile containing profile information similar with the profile information of the first user; (Bank ¶51 finds similar reviewers) 
presenting to the first user, by the one or more processors, a list of the one or more review authors with the profile containing profile information similar with the profile information of the first user; and (Bank ¶51 presents those reviews)
receiving from the first user, by the one or more processors, a selection of a preferred review author of the one or more review authors.  (Bank ¶50 stores the sentiment of comments about an author and uses it to determine whether a reviewer has a higher user confidence)

3. The method of claim 2, wherein a review authored by the preferred review author of the one or more review authors is ranked higher as presented to the first user, than a review authored by a non-preferred review author.  (Bank ¶50 stores the sentiment of comments about an author and uses it to determine whether a reviewer has a higher user confidence; ¶49 user confidence is used as a tie breaker for priority)

4. The method of claim 1, wherein determining, by the one or more computer processors, at least one question regarding the information and the search term further comprises: 
determining, by the one or more processors, a match rate between the search term and one or more characteristics associated with the search term, wherein the match rate is a level of association as determined by the combination of review similarity to the search term and profile information similarity between the first user and the other review authors; (Bank ¶45-47 discloses matching the search terms and also profile similarity with other users; see also ¶51-52) 
ranking, by the one or more processors, the one or more characteristics based, at least in part, on the match rate, wherein a higher match rate is ranked in priority over a lower match rate; and (Bank ¶49 provides the highest priority reviews are displayed higher) 
determining, by the one or more processors, the one or more questions based, at least in part, on the ranking of the one or more characteristics.  (Bank Fig 7 determines questions based on the characteristics of the search) 

5. The method of claim 1, wherein the review information including profile information of the first user and profile information of other review authors authoring reviews corresponding to the search term, further comprises: 

responsive to determining one or more authors of the other review authors having profile information matching at least a portion of the profile information of the first user, retrieving, by the one or more processors, reviews authored by the one or more authors of the other review authors.  (Bank ¶51-52 retrieves reviews from authors with similar profiles)

6. The method of claim 1, further comprising: 
presenting to the first user, by the one or more processors, a listing of reviews viewed by the first user; (Bank Fig 2/3 display reviews viewed by the user)
receiving, by the one or more processors, an evaluation of reviews viewed by the first user, indicating a level of preference associated with respective reviews; and (Bank ¶45 allows the user to rate/comment on other reviews) 
storing, by the one or more processors, the evaluation of reviews received and analyzed, wherein the analysis results in a preference of subsequent review searches for the first user.  (Bank ¶50 stores the sentiment of comments about an author and uses it to determine whether a reviewer has a higher user confidence) 

7. The method of claim 1, wherein the first user enters profile information for a second user and a search is performed against the search term and the second user's profile information.  (Bank ¶45 stores user profile information; in this context because the user profile information is searched against the second user, such information could be considered information for a second user) 

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684